DETAILED ACTION
Response to Amendment
Claims 1, 3, 5, 6, 9, 10, 12, 14, 15, and 18 are amended. Claims 4, 8, 13, and 17 are canceled. 
Response to Arguments
The Examiner respectfully disagrees with the amended language, which was previously part of claims 4 and 13, overcomes the Rebhan reference. The Examiner notes that due to the “or” statement it appears that only one of the scenarios needs to be shown by the prior art, and that it is not entirely clear if it is the Applicant’s intention to make the two targeted braking scenarios conditional and stand alone from one another. In addition to the sections pointed out in the previous rejection, the Examiner further points to at least [0069] which teaches when it is predicted that the crashed vehicles will stay to the right side of the road and not pass into the other lane, the own vehicle uses suitable actuators for an evasion maneuver to the left lane to pass the vehicles. It is noted in at least [0031] that Rebhan uses the braking system as part of the suitable actuators used to avoid a collision. In this scenario it is predicted that the vehicles will not cross onto the adjacent lane. Thus it appears this reads on the first claimed targeted braking scenario and the rejection is maintained.  
Claim Objections
Claims 1, 10 are objected to because of the following informalities:  
In claims 1 and 10, the use of the “or” conditional separator is objected to since, as noted in the response to arguments above, appears to make the claim only require one of the conditions regarding a targeted braking operation, thus making a significant . 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebhan et al. (US 2016/0059855).
Regarding claims 1 and 10, Rebhan teaches a method and control device for performing an at least partially automated maneuver for a motor vehicle (Rebhan teaches a computerized system and method for automatically assisting a driver throughout the disclosure, see at least [0077, 0100, etc.]), comprising: 
an open-loop or closed-loop electronic control unit (via the on board vehicle computer described in at least [0045, 0054]) that executes a computer program to: 

control, as a function of a parameter of the traffic situation in front of the vehicle traveling ahead, at least a decision to divert and/or a decision to return (via control of steering to avoid collision per at least [0031, 0032] and figures 1-2 and 4-5. The Examiner notes the automatic control trajectories of Rebhan are based on collision avoidance and are shown to avoid collisions from multiple objects and use the road lanes as needed)
when an increased risk of a collision of the vehicle in question with the vehicle in front is present, a probability of diversion of the vehicle in front onto another lane is determined (see at least [0018, 0021, 0028, 0060, 0064 etc.]. See also at least [0071-0073] and figure 2 which describes a scenario where the front vehicles 3 and 5 crash into different lanes and possible control trajectories 10 and 12 are created for the host vehicle 7 based on the prediction of the after-crash motion trajectories) and 
assistance or execution of a targeted braking operation of the vehicle with respect to the vehicle in front is implemented if the probability of diversion of the vehicle in front onto the diversion lane of the vehicle in question is lower than a predetermined value (see at least [0058-0061] which teaches predicting lane changes or “cutting” of a vehicle ahead based on various indicators, and again at least [0100] which teaches controlling the host vehicle based on the monitoring of the traffic situation. See again the response to arguments above), or 
assistance or execution of a targeted braking operation of the vehicle with respect to the vehicle in front of the vehicle in front is executed if the probability of 
Regarding claims 2 and 11, Rebhan teaches a transition to a maneuvering phase with a predominant braking effect or to a maneuvering phase with a predominant steering effect is controlled as a function of the parameters of the traffic situation in front of the vehicle traveling ahead (at least [0031, 0100] teaches control of braking and steering for accident avoidance of potential frontal collisions).  
Regarding claims 3 and 12, Rebhan teaches a time of a start of a braking phase or a diversion phase and/or a transition time between a maneuvering phase with a predominant braking effect and a maneuvering phase with a predominant steering effect are/is controlled as a function of the parameters of the traffic situation in front of the vehicle traveling ahead (the host vehicle is controlled based on probability mapping of possible collision times for the various vehicles, see at least [0060, 0093, 0095]. The Examiner points out that it is widely well known in the art that timing is of utmost importance in accident avoidance control).
Regarding claims 5 and 14, Rebhan teaches one or more parameters from the following group of parameters of the traffic situation in front of the vehicle traveling ahead is taken into account: 
(i) a parameter of a probable collision or disruption between a vehicle in front and a vehicle in front of the vehicle in front (see at least [0068]), 
(ii) a parameter of a probable collision or disruption between a vehicle in front and another road user (see at least [0068, 0075]), 

(iv) pulling out and/or a driving intention of the at least one road user in front of the vehicle in front (see at least [0058]).
Regarding claims 6 and 15, Rebhan teaches at least one parameter of a possible collision or disruption between the vehicle in question and the vehicle in front is determined as a function of one or more relative movement parameters or a collision between the vehicle in front and another road user (see at least [0060, 0067-0070, 0088, etc.]).
Regarding claims 7 and 16, Rebhan teaches a probability with which a collision or disruption can occur in the diversion lane within a specific time interval is considered in order to make a decision against a diversion control operation and/or a return control operation (the scenario of figure 2 shows an initial trajectory for vehicle 11(7) which moves into the equivalent diversion lane. However due to updated probabilities of vehicle 3 moving into the equivalent diversion lane, control of host vehicle 11(7) is updated to generally remain in the original lane and avoid moving to the opposite lane. See also at least [0067-0070]).
Regarding claims 9 and 18, Rebhan teaches different decision criteria for the diversion and for the return are taken into account as a function of at least one parameter of the traffic situation in front of the vehicle in front (see again at least [0058-0064]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664